539 So.2d 9 (1989)
Reginald O'Keith WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 88-1798.
District Court of Appeal of Florida, First District.
February 28, 1989.
Johnny F. Smiley of Gregory, Smiley & Jones, Jacksonville, for appellant.
Robert A. Butterworth, Atty. Gen., Edward C. Hill, Jr., Asst. Atty. Gen., for appellee.
NIMMONS, Judge.
This is an appeal from the trial court's summary denial of appellant's 3.850 motion in which he claimed that his plea of guilty was involuntarily entered because he was under the influence of prescription drugs at the time of the entry of the plea.
The trial court denied the motion, relying upon portions of the record of the proceedings below, including a negotiated plea form, none of which portions of the record was attached to the order. We would ordinarily, therefore, reverse such summary denial. However, the motion is patently insufficient in that it is not under oath as required by Rule 3.850 and also fails to include the information required by Rule 3.850(b), (c) and (d). We therefore affirm, but without prejudice to the filing of a sworn motion in conformance with the *10 Rule. See Rowe v. State, 474 So.2d 898 (Fla. 1st DCA 1985).
AFFIRMED.
SMITH, C.J., and ERVIN, J., concur.